that his sentence was facially illegal or that the district court lacked
                jurisdiction. See id. Therefore, we conclude that the district court did not
                err in denying appellant's motion. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                                                   J.
                                                    Saitta


                cc:   Hon. Michelle Leavitt, District Judge
                      Todd Trent McClary
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA
                                                      2
(0) 1947A e